Filed 3/21/16 P. v. Dermesropian CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR



THE PEOPLE,                                                          B262256

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. LA072395)
         v.

EDMUND DERMESROPIAN,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Gregory A. Dohi, Judge. Affirmed.
         Allison H. Ting, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
      A jury convicted defendant Edmund Dermesropian of one count of felony
                                                         1
receiving stolen property (Pen. Code, § 496, subd. (a)) and seven counts of
misdemeanor identifying information theft (§ 530.5, subd. (c)(1).) After admitting
a prior strike conviction (§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)) and prior
prison term (§ 667.5, subd. (b)), defendant was sentenced to a term of seven years
in state prison. He appealed from that judgment. (See People v. Dermesropian
(Oct. 28, 2015, B256368) [nonpub. opn.].)
      While his prior appeal was pending, the trial court reduced defendant’s
conviction for receiving stolen property to a misdemeanor, pursuant to Proposition
47. He was resentenced to one year in county jail for that offense (stayed under
§ 654), and seven consecutive one-year terms in county jail on the remaining
counts. Defendant’s custody credits were subsequently recalculated to reflect a
total of 1,570 days (785 actual time, plus 785 good time), as of the December 15,
2015 resentencing. This timely appeal followed.
      After reviewing the record, defendant’s court-appointed counsel filed an
opening brief, pursuant to People v. Wende (1979) 25 Cal.3d 436, asking this court
to conduct an independent review of the record to determine whether any arguable
issues. (Id. at p. 441.) On October 1, 2015, we advised defendant he had 30 days
within which personally to submit any contentions or issues he wished us to
consider. To date we have received no response.
      We have reviewed the record in accordance with our obligations under
Wende. We are satisfied that defendant’s counsel fully complied with her
responsibilities, that defendant received adequate and effective appellate review of



1     Undesignated section references are to the Penal Code.

                                           2
the judgment in this action and that no arguable issues exist. (People v. Kelly
(2006) 40 Cal.4th 106, 109–110; Wende, supra, 25 Cal.3d at p. 443.)


                                     DISPOSITION
             The judgment is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              WILLHITE, Acting P. J.




             We concur:




             MANELLA, J.




             COLLINS, J.




                                          3